Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 6/24/2021. Claim(s) 1-11 is/are pending.
Claim Objections
Claim(s) 1-11 is/are objected to because of the following informalities:  
The language of claim 1, “a notification section that,…., notifies assistance information” is grammatically confusing. Considering Applicant’s specification, it’s clear that the “assistance information” is being output by the “activation section” (para. 0051), but the claim language suggests that the notification section is notifying the assistance information itself. Language such as “a notification section that,…., notifies of assistance information” or “a notification section that,…., outputs assistance information” is more grammatically correct. 
The language of claim 3, “a predetermined time period for which the acceleration that is equal to or more than the first threshold value continues” is grammatically confusing. Considering Applicant’s specification, it’s clear that the “predetermined time period….” is a time period in which the acceleration is equal to or greater than a threshold (para. 0094, Fig. 11), however, language such as “a predetermined time period for which the acceleration that is equal to or more than the first threshold value occurs” is more grammatically correct. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“activation section” in claim(s) 1, 9-10
acceleration prediction section” in claim(s) 1, 4, 11
“notification section” in claim(s) 1, 6-7
“identification section” in claim(s) 6, 8
“route and operation plan configuration section” in claim(s) 11
“automatic driving control section” in claim(s) 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Regarding claims 1-11, the claims recite a vehicle occupant assistance apparatus and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A vehicle occupant assistance apparatus comprising: 
an activation section that activates a make-up mode in which an occupant is assisted in applying make-up to the occupant; 
an acceleration prediction section that predicts acceleration occurring when a vehicle is traveling, based on surroundings information on the vehicle or map information; and 
a notification section that, in a state where the make-up mode is activated, notifies assistance information for assisting the occupant in applying make-up before a predetermined value of the acceleration occurs, based on predicted values of the acceleration.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, “activates.…”, “predicts….”, and “notifying….” in the contexts of this claim encompass observing that an occupant is applying make-up in a vehicle, evaluating a future acceleration of the vehicle, and notifying the occupant before the acceleration occurs. Accordingly, the claim recites at least three abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A vehicle occupant assistance apparatus comprising: 
an activation section that activates a make-up mode in which an occupant is assisted in applying make-up to the occupant; 
an acceleration prediction section that predicts acceleration occurring when a vehicle is traveling, based on surroundings information on the vehicle or map information; and 
a notification section that, in a state where the make-up mode is activated, notifies assistance information for assisting the occupant in applying make-up before a predetermined value of the acceleration occurs, based on predicted values of the acceleration.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “an activation section”, “an acceleration prediction section”, and “a notification section”, the examiner submits that these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, each “section” is recited at a high level of generality and merely describes how to generally “apply” the otherwise mental evaluation in a generic or general purpose vehicle control environment. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of the “an activation section that….”, “an acceleration prediction section that…”, and “a notification section that….”, are merely means to apply the exception and do not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  

Dependent claim(s) 2-11 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application or amount to significantly more. Therefore, dependent claims 2-11 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Claim 6 recites limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional additional elements. The examiner submits the additional element of “an identification unit” is recited at a high-level of generality and is merely a tool being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the examiner submits that the limitation “in a state where the make-up mode is activated, identifies a site to which the occupant applies make-up, wherein the notification section changes the predetermined value of the acceleration, according to the site identified” constitutes a further “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind (i.e., observing the occupant and evaluating where the occupant is applying make-up).
Claims 8-9 recite limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional additional elements. Regarding the additional limitations of “based on a video from a camera that shoots an image of the occupant in a vehicle cabin”, the examiner submits that this limitation is insignificant extra-solution activity. In particular, the “camera” is recited at a high level of generality (i.e. as a general means of gathering information for use in the identifies step), and the limitation amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional limitation is a well-understood, routine, and conventional activity because the specification does not provide any indication that the camera is anything other than a conventional camera disposed in a vehicle (para. 0055, 0066).
Claim 11 recite limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional additional elements. The examiner submits that the limitations “configures a route and operation plan for the vehicle, based on the surroundings information or the map information” constitutes a further “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind (i.e., observing the environment of the vehicle or a map and determining a driving plan for the vehicle). The examiner submits the additional limitation of “causes the vehicle to travel by automatic driving, based on the route and operation plan” is an insignificant application, and a well-understood, routine, and conventional activity because the specification does not provide any indication that the action is anything more than instructing a vehicle to operate in a certain manner (para. 0056). The examiner submits the additional element of “a route and operation plan configuration section” and “an automatic driving control section” are recited at a high-level of generality and are merely tools being used to perform the abstract idea.  
Claims 2-5, 7, 10 recite limitations that are directed toward additional aspects of the judicial exceptions. 
Therefore, claim(s) 1-11 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the acceleration" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). Further, it is unclear whether it’s Applicant’s intent for “the acceleration” of claim 2 to refer to an acceleration of the “predicted values of the acceleration” of claim 1 or not. For the purposes of examination, the examiner is interpreting the limitation to be “an acceleration”, instead. 
Claim 3 recites “the acceleration" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). Further, it is unclear whether it’s Applicant’s intent for “the acceleration” of claim 3 to refer to an acceleration of the “predicted values of the acceleration” of claim 1 or not. For the purposes of examination, the examiner is interpreting the limitation to be “an acceleration”, instead. 
Claim 4 recites “the acceleration" in line 4.  There is insufficient antecedent basis for this limitation in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). Further, it is unclear whether it’s Applicant’s intent for “the acceleration” of claim 4 to refer to an acceleration of the “predicted values of the acceleration” of claim 1 or not. For the purposes of examination, the examiner is interpreting the limitation to be “an acceleration”, instead. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon et al. (US 2017/0113702 A1), hereafter referred to as Thieberger-Navon.
Regarding claim 1, Thieberger-Navon teaches a vehicle occupant assistance apparatus comprising: 
an activation section (“autonomous driving control system 65”, Fig. 32, as interpreted under 35 USC 112(f), corresponds to Applicant’s “activation section 56”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….an activation section 56,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) that activates a make-up mode in which an occupant is assisted in applying make-up to the occupant (“identifying when the occupant is engaged in a certain activity involving manipulating an object, which may become dangerous if the vehicle makes a sudden unexpected movement, such as when an SDRS event occurs. In one example, the object is a tool for applying makeup”, para. 0326, see also “computer 241 is configured, in one embodiment, to make an estimation, based on the images taken by the camera 240, whether the occupant is engaged in a certain activity that involves handling an object that can harm the occupant in a case of an intense movement of the vehicle, such an SDRS event (e.g., the certain activity may be applying makeup”, para. 0331); 
an acceleration prediction section (“computer 241”, Fig. 32, as interpreted under 35 USC 112(f), corresponds to Applicant’s “acceleration prediction section 58”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….an acceleration prediction section 58,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) that predicts acceleration occurring when a vehicle is traveling, based on surroundings information on the vehicle or map information (“computer 241 is further configured to receive, from the autonomous-driving control system 65, an indication indicative of whether an SDRS event is imminent. The autonomous-driving control system 65 is discussed above in relation to FIG. 17”, para. 0331, “autonomous-driving control system 65 is configured to generate, based on trajectory of the vehicle and information about the road, an indication indicative of whether a Sudden Decrease in Ride Smoothness (SDRS) event is imminent. Optionally, the autonomous-driving control system 65 receives at least some of the information about the road from at least one of the following sources: sensors mounted to the vehicle, sensors mounted to nearby vehicles, an autonomous-driving control system 65 used to drive a nearby vehicle, and a database comprising descriptions of obstacles in the road that are expected to cause intense movement of the vehicle”, para. 0149, see also para. 0150, “In order to calculate whether a Sudden Decrease in Ride Smoothness (SDRS) event is imminent, the autonomous-driving control system may compare parameters describing the state of the vehicle….If the change in one or more of the parameters reaches a threshold (such as deceleration above a certain value, change of height in the road above a certain value, and/or an angular acceleration above a certain value)”, para. 0056, see also para. 0325); and 
a notification section (“computer 241”, Fig. 32, as interpreted under 35 USC 112(f), corresponds to Applicant’s “notification section 62”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….a notification section 62….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) that, in a state where the make-up mode is activated, notifies assistance information for assisting the occupant in applying make-up before a predetermined value of the acceleration occurs, based on predicted values of the acceleration (“Responsive to both receiving an indication indicative of an imminent SDRS event and estimating that the occupant is engaged in the certain activity, the computer commands a user interface to provide a first warning to the occupant shortly before the SDRS event”, para. 0328).
Thieberger-Navon does not explicitly teach wherein the “computer 241” (Fig. 32) is separate components, i.e., comprises “an acceleration prediction section” and “a notification section”, as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “computer 241” (Fig. 32) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claim 2, Thieberger-Navon further teaches wherein the predetermined value of the acceleration is the acceleration that is equal to or more than a first threshold value (“If the change in one or more of the parameters reaches a threshold (such as deceleration above a certain value, change of height in the road above a certain value, and/or an angular acceleration above a certain value) then it may be determined that an SDRS event is imminent”, para. 0056).

Regarding claim 9, Thieberger-Navon further teaches wherein the activation section activates the make-up mode when it is determined, based on a video from a camera that shoots an image of the occupant in a vehicle cabin, that the occupant is applying make-up to the occupant (“camera 240 is configured to take images of an occupant of the vehicle”, para. 0330, “the camera 240 comprises a video camera, and the computer 241 is configured to utilize an image-processing algorithm to identify the object and/or the certain activity, and to estimate whether the occupant is engaged in the certain activity”, para. 0332, Fig. 30 and Fig. 32).

Regarding claim 11, Thieberger-Navon further teaches: 
a route and operation plan configuration section (“autonomous driving control system 65”, Fig. 17, Fig. 32, as interpreted under 35 USC 112(f), corresponds to Applicant’s “route and operation plan configuration section 52”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….a route and operation plan configuration section 52,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) that configures a route and operation plan for the vehicle, based on the surroundings information or the map information (“autonomous on-road vehicle utilizes an autonomous-driving control system to drive the vehicle”, para. 0054, “Autonomous-driving control systems usually utilize algorithms such as machine learning, pattern recognition, neural network, machine vision, artificial intelligence, and/or probabilistic logic to calculate on the fly the probability of an imminent collision….The algorithms usually receive as inputs the trajectory of the vehicle, measured locations of at least one nearby vehicle, information about the road, and/or information about environmental conditions”, para. 0055); and 
an automatic driving control section (“autonomous driving control system 65”, Fig. 17, Fig. 32, as interpreted under 35 USC 112(f), corresponds to Applicant’s “automatic driving control section 54”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….an automatic driving control section 54,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) that causes the vehicle to travel by automatic driving, based on the route and operation plan (see para. 0054-0055), 
wherein the acceleration prediction section predicts the acceleration occurring when the vehicle is traveling, based on the route and operation plan (“In order to calculate whether a Sudden Decrease in Ride Smoothness (SDRS) event is imminent, the autonomous-driving control system may compare parameters describing the state of the vehicle at time t1 with parameters describing the state of the vehicle at time t2 that is shortly after t1. If the change in one or more of the parameters reaches a threshold (such as deceleration above a certain value, change of height in the road above a certain value, and/or an angular acceleration above a certain value) then it may be determined that an SDRS event is imminent”, para. 0056).
Thieberger-Navon does not explicitly teach wherein the “autonomous-driving control system 65” (Fig. 32) is separate components, i.e., comprises “a route and operation plan configuration section” and “an automatic driving control section” as claimed in claim 11 and the “activation section” of claim 1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “autonomous-driving control system 65” (Fig. 32) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon et al. (US 2017/0113702 A1) in view of Kuroda et al. (US 2205/0107933 A1), hereafter referred to as Kuroda.
Regarding claim 3, Thieberger-Navon does not explicitly teach wherein the predetermined value of the acceleration is the acceleration of which a value of integral is equal to or more than a second threshold value, the value of integral being within a predetermined time period for which the acceleration that is equal to or more than the first threshold value continues.
However, Kuroda teaches an airbag apparatus, comprising:
wherein a predetermined value of an acceleration is an acceleration of which a value of integral is equal to or more than a second threshold value, the value of integral being within a predetermined time period (“first threshold value setting section 45 has a function of setting a first threshold value serving as a criterion for inflation of the side airbag. The second threshold value setting section 46 sets a second threshold value, which is a threshold value lower than the first threshold value set by the first threshold value setting section 45. The integral-value determination section 51 has a function of determining whether or not the integral value of acceleration values output from each of the G sensors 31 to 36 exceeds the second threshold value”, para. 0045, “airbag controller 2 (FIG. 3) predicts a collision direction (collision position) of collision with another vehicle on the basis an integral value (G integral value) of acceleration values output from the respective G sensors 31 to 36. The airbag controller 2 performs processing of shortening the sampling period of G sensors disposed in the predicted collision direction (predicted collision portion)….The "sampling" means that the airbag controller 2 (e.g. the ECU) integrates acceleration values output from one of the G sensors 31 to 36. The "sampling period" means a time period for which the airbag controller 2 integrates acceleration values output from one of the G sensors 31 to 36, and is usually set to approximate 0.5 ms”, para. 0039, the examiner is interpreting a “value of integral” to be a mathematical object, specifically, the examiner is interpreting the “value of integral” to be a value that has been integrated).
It is well-established that the integral of acceleration is used to determine sudden changes in acceleration of a vehicle, as evidenced by Kuroda (para. 0004). Thieberger-Navon teaches outputting assistance information before a predetermined value of an acceleration is equal to or greater than a first threshold. Kuroda teaches inflating an airbag when a predetermined value of the integral of acceleration over a time period is equal to or greater than a second threshold value (para. 0004 and 0039). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Thieberger-Navon such that the determination that the “parameters reach[] a threshold”, (para. 0056), as taught by Thieberger-Navon, further includes “determining whether or not the integral value of acceleration values output from each of the G sensors 31 to 36 exceeds the second threshold value” (para. 0045), as taught by Kuroda. The motivation for doing so would be to timely output the assistance information when there is an imminent and sudden change in vehicle acceleration, such as a collision, as taught by Kuroda (para. 0039).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon et al. (US 2017/0113702 A1) in view of Perkins (US 2010/0250056 A1).
Regarding claim 4, Thieberger-Navon further teaches wherein: 
the acceleration prediction section is configured to predict accelerations in a plurality of directions occurring when the vehicle is traveling (“If the change in one or more of the parameters reaches a threshold (such as deceleration above a certain value, change of height in the road above a certain value, and/or an angular acceleration above a certain value)”, para. 0056); but does not explicitly teach the predetermined value of the acceleration is a synthesized value of accelerations that is equal to or more than a third threshold value, the synthesized value of accelerations being obtained by synthesizing accelerations in two or more directions among the accelerations in the plurality of directions.
However, Perkins teaches a system for improving vehicle performance on a grade, comprising:
a predetermined value of an acceleration is a synthesized value of accelerations, the synthesized value (“acceleration sum”, para. 0008) of accelerations being obtained by synthesizing accelerations in two or more directions among accelerations in a plurality of directions (“the system obtains information about the vehicle from the global positioning system. The attitude of the vehicle or the grade of the surface on which the vehicle is traveling is determined in one or more of several ways, including: position data from global positioning system being cross referenced with the topographical data from memory to obtain the grade; stability control sensors providing information regarding roll, pitch, yaw and longitudinal, lateral and vertical acceleration; and/or suspension displacement sensors determining vehicle body shifting due to the grade and static or dynamic weight distribution. In a most preferred embodiment, the grade is determined by calculating data representing an acceleration of the vehicle from the global positioning system, sensing a sum of acceleration due to vehicle acceleration along the grade and a component of gravity along the grade with an acceleration, determining the acceleration due to gravity along the grade by subtracting the calculated data from the sum, and determining the grade from the acceleration due to gravity along the grade and a known value of gravity in a vertical direction”, para. 0008).
Both Thieberger-Navon and Perkins teach improvements to vehicles traveling on rough or bumpy roads (see para. 0002 of Thieberger-Navon and para. 0007 of Perkins). Thieberger-Navon teaches predicting acceleration of a vehicle in a plurality of directions (para. 0056), and Perkins teach determining acceleration of a vehicle in a plurality of directions wherein the predicted acceleration is a synthesized value of accelerations (para. 0008). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Thieberger-Navon with the teachings of Perkins such that the “one or more of the parameters” (para. 0056) of Thieberger-Navon is a “a sum of acceleration” (para. 0008), as taught by Perkins. The motivation for doing so would be to consider multiple acceleration values when comparing the parameters to the threshold, as taught by Perkins (para. 0008) and to “improv[e] vehicle performance on a grade”, as taught by Perkins (para. 0007).

Regarding claim 5, Perkins further teaches wherein the accelerations in the two or more directions are accelerations in three axial directions occurring when the vehicle is traveling, the three axial directions being directions along a vehicle-height direction, a vehicle front-rear direction, and a vehicle-width direction (“stability control sensors providing information regarding roll, pitch, yaw and longitudinal, lateral and vertical acceleration...sensing a sum of acceleration due to vehicle acceleration along the grade and a component of gravity along the grade with an acceleration”, para. 0008, see also para. 0037 and Fig. 7).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Thieberger-Navon with the teachings of Perkins such that the “one or more of the parameters” (para. 0056) of Thieberger-Navon is the “a sum of acceleration” (para. 0008), as taught by Perkins. The motivation for doing so would be to consider multiple acceleration values when comparing the parameters to the threshold, as taught by Perkins (para. 0008) and to “improv[e] vehicle performance on a grade”, as taught by Perkins (para. 0007).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon et al. (US 2017/0113702 A1) in view of Pandey et al. (US 2020/0166373 A1), hereafter referred to as Pandey.
Regarding claim 6, Thieberger-Navon further teaches an identification section that (“computer 241”, Fig. 32, as interpreted under 35 USC 112(f), corresponds to Applicant’s “identification section 60”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….an identification section 60,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application), in a state where the make-up mode is activated, identifies a site to which the occupant applies make-up (“computer 241 is configured, in one embodiment, to make an estimation, based on the images taken by the camera 240, whether the occupant is engaged in a certain activity that involves handling an object that can harm the occupant in a case of an intense movement of the vehicle, such an SDRS event (e.g., the certain activity may be applying makeup”, para. 0331, Fig. 32, “identifying when the occupant is engaged in a certain activity involving manipulating an object, which may become dangerous if the vehicle makes a sudden unexpected movement, such as when an SDRS event occurs. In one example, the object is a tool for applying makeup, and the certain activity comprises bringing the tool close to the eye”, para. 0326).
Thieberger-Navon does not explicitly teach wherein the “computer 241” (Fig. 32) is separate components, i.e., comprises “an identification section” as claimed in claim 6, and “an acceleration prediction section” and “a notification section” of claim 1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “computer 241” (Fig. 32) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Thieberger-Navon does not explicitly teach wherein the notification section changes the predetermined value of the acceleration, according to the site identified.
However, Pandey teaches activity recommendation based on a real-time mapping between activity characteristics and autonomous vehicle dynamics, comprising:
wherein a notification section (Fig. 1-2 and para. 0058-0060, as interpreted under 35 USC 112(f), corresponds to Applicant’s “a notification section 62”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….a notification section 62,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) changes a predetermined value of the acceleration, according to an activity identified (“One key problem in supporting activities (e.g., leisure activities, entertainment, dining, etc.) in future vehicles is that passengers are constantly subjected to movements (e.g., vertical, lateral, to-and-fro, etc.) as the vehicle moves along its route in the presence of traffic over different road conditions. Such movements make it difficult (or infeasible) to perform certain tasks comfortably at a certain point of time. For example, the task of drinking a beverage is difficult in the presence of constant vertical jerking movements as there are chances of spilling the liquid in the process. Or similarly a task like using a jogging/running can be difficult (or can be prone to injuries) in the presence of lateral movements caused by vehicle navigating through traffic in speed as it makes it difficult for the user to stand upright”, para. 0015, “The embodiment of the present invention can be realized with the use of a real-time mapping method and systems between the list of activity characteristics and the vehicle dynamics. The list of activities can be qualified by a set of constraints which are mapped to the movement of a vehicle”, para. 0017, “FIG. 3A and FIG. 4B illustrates the various forces subjected on the vehicle during the trip. These forces are measured by various sensors located throughout the vehicle. Definition of vehicle dynamics will be explained further below. The movements experienced by passengers are from inside the vehicle, the vehicle dynamics is measured by the acceleration of the moving vehicle along the three axes”, para. 0035).
Both Thieberger-Navon and Pandey teach improvements to vehicles traveling on rough or bumpy roads (see para. 0002 of Thieberger-Navon and para. 0054 of Pandey). Thieberger-Navon teaches identifying that an occupant is applying make-up to a site (para. 0331) and notifying the occupant when a predetermined value of acceleration occurs (para. 0328). Pandey teaches mapping activities preformed by an occupant in a vehicle to constraints of vehicle dynamics comprising acceleration (para. 0017 0035) and notifying the occupant to change activities based on changes in the vehicle dynamics (para. 0054). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Thieberger-Navon with the teachings of Pandey such that the threshold for the “indication indicative of an imminent SDRS event” (para. 0328) of Thieberger-Navon changes based on the task performed by the occupant, as taught by Pandey (para. 0015), wherein the task comprises applying make-up near an eye (para. 0326 of Pandey). The motivation for doing so would to avoid injury or hazardous situations, as taught by Pandey (see “chances of spilling the liquid” and “prone to injuries”, para. 0015). One would further be motivated to make this combination given the teaching of Thieberger-Navon that applying make-up to certain sites is known to be dangerous (“the certain activity comprises bringing the tool close to the eye” para. 0326). 

Regarding claim 7, the combination of Thieberger-Navon and Pandey renders obvious wherein when the site to which the occupant applies make-up is identified as an eye or a mouth, the notification section sets the predetermined value of the acceleration to be smaller than when the site to which make-up is applied is identified as another site. Thieberger-Navon in view of Pandey teach changing the predetermined value of acceleration according to the site identified (see rejection to claim 6). Thieberger-Navon further teaches a site to which the occupant applies make-up being an eye or a mouth can cause injury to the occupant given a sudden change in acceleration (para. 0326). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Thieberger-Navon in view of Pandey such that the threshold for the “indication indicative of an imminent SDRS event” (para. 0328) of Thieberger-Navon changes further based on “the certain activity comprises bringing the tool close to the eye” (para. 0326), as taught by Thieberger-Navon. The motivation for doing so would be to have a higher threshold of safety for protecting occupant body parts which are more sensitive and easier to harm, such as an human eye, over other body parts. 

Regarding claim 8, Thieberger-Navon further teaches wherein the identification section identifies a make-up tool used by the occupant, based on a video from a camera that shoots an image of the occupant in a vehicle cabin, and identifies the site to which the occupant applies make-up, based on a type of the make-up tool (“camera 240 is configured to take images of an occupant of the vehicle”, para. 0330, “the camera 240 comprises a video camera, and the computer 241 is configured to utilize an image-processing algorithm to identify the object and/or the certain activity, and to estimate whether the occupant is engaged in the certain activity”, para. 0332, Fig. 30 and Fig. 32).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon et al. (US 2017/0113702 A1) in view of Roth (US 2019/0054863 A1).
Regarding claim 10, Thieberger-Navon does not explicitly teach wherein the activation section activates the make-up mode when a cover part of a mirror part on a sun visor provided in a vehicle cabin is opened.
However, Roth teaches a method for operating a motor vehicle and a motor vehicle, comprising:
wherein an activation section (“control device”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “an activation section 56”, “As shown in FIG. 3, the vehicle occupant assistance apparatus 10 includes, as functional components,….an activation section 56,….each functional component is implemented by the CPU 30 reading and executing a program stored in the ROM 32 or the storage 36”, pg. 12, lines 3-8 of the instant application) activates a make-up mode when a cover part of a mirror part on a sun visor provided in a vehicle cabin is opened (“In street traffic, it happens that female drivers of motor vehicles flip down a sun visor and look at themselves in the vanity mirror attached to the sun visor in order to check their makeup and, if need be, to touch it up or to improve it”, para. 0002, “A control device 22 of the motor vehicle 10, shown schematically in FIG. 1, receives a control input from the vehicle occupant, in particular the female driver, in the form of a voice input, for example. For this purpose, the female driver can speak, for instance, the command “Makeup.”….then the control device 22 controls an actuator in the form of an electric motor, for instance, which causes the sun visor 14 to flip down…. the control device 22 actuates a cover 26 in the form of a slider element, which, in its closed position, covers a mirror 28 or vanity mirror of the sun visor 14. In the open position of the cover 26, the female driver can look at herself in the mirror 28”, para. 0037).
Both Thieberger-Navon and Roth teach activation sections that activate a make-up mode in a vehicle (para. 0326 of Thieberger-Navon and para. 0037 of Roth). Roth further teaches activating the make-up mode when a cover part of a mirror part on a sun visor is opened (para. 0037). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Thieberger-Navon with the teachings of Roth such that it is determined that “the occupant is engaged in a certain activity….the certain activity may be applying makeup” (para. 0331), as taught by Thieberger-Navon when “drivers of motor vehicles flip down a sun visor and look at themselves in the vanity mirror attached to the sun visor in order to check their makeup” (para. 0002), as taught by Roth, to achieve the predictable result of activating a make-up mode when the cover of the mirror of a sun visor is opened by an occupant. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666